Citation Nr: 0841797	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  04-32 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected hypertension from April 6, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979, and from March 1981 to September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which in pertinent part, 
granted service connection with a noncompensable rating for 
hypertension.  In a March 2004 decision, the initial 
evaluation of hypertension was increased to 10 percent with 
an effective date of October 1, 2002.  In March 2005, the 
veteran's hypertension evaluation was increased to 20 percent 
with an effective date of January 21, 2005.  In a May 2008 
decision, the Board denied an evaluation in excess of 20 
percent for hypertension from January 21, 2005, and an 
evaluation in excess of 10 percent for hypertension from 
April 6, 2005.  Subsequently, the Board vacated the portion 
of the May 2008 Board decision which denied an evaluation in 
excess of 10 percent for hypertension from April 6, 2005.

As the veteran has perfected an appeal as to the initial 
rating assigned for the aforementioned disability, the Board 
has characterized this issue in accordance with the decision 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals 
from original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that the claim not be 
construed as a claim for increased rating, the requirements 
of Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) are not 
applicable to the present claim.

The Board notes that the veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In February 2008, the veteran waived RO consideration of his 
additional evidence.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  From April 6, 2005, hypertension is manifested by a 
history of diastolic pressure predominantly 100 or more that 
requires continuous medication for control.


CONCLUSION OF LAW

From April 6, 2005, the criteria for a rating in excess of 20 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the appellant in October 2003 and December 2004 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the RO.  
Although the notice letters were not sent before the initial 
RO decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in July 2007 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  An 
additional notice regarding these matters was sent to the 
veteran in March 2006.

Regarding the need to obtain additional evidence, we note 
that the veteran received a VA examination for rating 
purposes in January 2007.  VA treatment records addressing 
the question at issue are of record.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

	(CONTINUED ON NEXT PAGE)



Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).

Hypertension From April 6, 2005

7101
Hypertensive vascular disease (hypertension and 
isolated systolic hypertension)

Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more
40

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more
20

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 
or more who requires continuous medication for 
control
10

NOTE 1: Hypertension or isolated systolic 
hypertension must be confirmed by readings taken 
two or more times on at least three different 
days. For purposes of this section, the term 
hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and 
isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. 
or greater with a diastolic blood pressure of 
less than 90mm.


NOTE 2: Evaluate hypertension due to aortic 
insufficiency or hyperthyroidism, which is 
usually the isolated systolic type, as part of 
the condition causing it rather than by a 
separate evaluation.


NOTE 3: Evaluate hypertension separately from 
hypertensive heart disease and other types of 
heart disease.

38 C.F.R. § 4.104, Diagnostic Code 7101 (2008)

In April 2005, a VA examiner noted that the veteran's blood 
pressure was 179/90, 140/90, 162/93, and 166/93.  

A three-week series recorded from May 2005 to June 2005 were 
as follows: 110/90, 102/72, 108/86, 90/60, 108/76, 108/78, 
102/78, 104/88, 110/72, 118/82, 130/106, 120/104, 130/88, 
107/88, 112/86, 124/88, 110/74, 104/82, 110/70, 130/108, and 
120/90.  

A two-week series of readings from June 2005 were recorded as 
114/92, 132/92, 120/80, 124/80, 132/90, 140/102, 136/92, 
138/78, 124/82, 148/98, 150/108, 136/96, 150/110, 162/94, 
140/98, 150/100, 160/112, 140/104, 152/110, and 152/88.  

A July 2005 series conducted over 31/2 weeks noted findings of 
118/90, 140/100, 132/90, 138/104, 116/86, 130/96, 158/100, 
130/90, 132/94, 150/98, 140/90, 138/98, 132/100, 122/98, 
134/100, 118/80, 140/80, and 140/110.  

Over a period of about two-weeks in August 2005, a VA 
examiner recorded readings of 138/100, 130/94, 138/98, 
160/110, 142/98, 140/98, 148/110, 132/78, 151/91, 126/76, 
143/85, 145/86, 131/79, 140/79, 156/88, 159/92, 165/99, 
134/78, 122/92, 121/72, 138/88, 120/65, and 154/104.  

Readings of 124/100, 116/86, 138/98, 134/100, 134/94, 
164/106, 147/89, 135/81, and 139/85 were recorded as a four-
day series in September 2005.

A treatment record from November 2005 indicated that the 
veteran's blood pressure was 125/63.  In December 2005 it was 
noted as 162/99.  A March 2006 note indicated that it was 
141/79.  A reading of 145/79 was noted in August 2006.  An 
October 2006 record indicated that the blood pressure was 
151/78.

On VA examination in January 2007, it was noted that the 
veteran's blood pressure had been running in the 140s-
150s/90s.  Blood pressure at the time of the examination was 
recorded to be 153/115.  The diagnosis given was 
hypertension.  The examiner mentioned that there was no loss 
of work associated with this disorder except for occasional 
doctor's appointments.

A VA treatment note from January 2008 indicates that the 
veteran's blood pressure was 175/120.

Based on the evidence of record, the Board finds that from 
April 6, 2005, the veteran's hypertension has been manifest 
by diastolic pressure readings primarily between 90 and 100.  
As noted above, an evaluation in excess of 20 percent for 
hypertension requires diastolic pressure readings to be 
primarily 120 or greater.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (2008).  Although a few scattered readings have been 
above 120, a few scattered readings does not comprise the 
consistent trend required for a rating in excess of 20 
percent by the rating schedule.  The majority of consistent 
readings from April 6, 2005 to the end of the claims file are 
of diastolic readings from below 100; however, the veteran is 
on continuous medication.  Therefore, from April 6, 2005, a 
rating in excess of 20 percent is not warranted.

The Board finds that the service-connected hypertension is 
not so unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the evaluation period.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
disorder has not necessitated frequent periods of 
hospitalization.  Additionally, the January 2007 VA examiner 
noted that the hypertension has not resulted in marked 
interference with his employment.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected hypertension from April 6, 2005, is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


